Citation Nr: 1437393	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  08-03 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for recurrent subluxation of the left knee.

2.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from March 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2011, the Board remanded the claims for additional development.


FINDINGS OF FACT

1.  The Veteran's service-connected recurrent subluxation of the left knee is severe in degree.  

2.  The preponderance of the evidence does not show limitation of flexion of the left knee to 45 degrees or extension limited to 10 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 30 percent for recurrent subluxation of the left knee are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

2.  The criteria for a rating higher than 10 percent for osteoarthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes", and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO's September 2006 and May 2008 letters to the Veteran satisfied the duty to notify provisions relating to the Veteran's claims.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The May 2008 letter notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and of the different types of evidence available to substantiate his claims for higher ratings.  Moreover, these letters informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  Although the May 2008 notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has he been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond, but the claims were last readjudicated by way of an August 2012 supplemental statement of the case (SSOC).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

The record also reflects that all relevant treatment and examination records are in the claims folder.  Neither the Veteran nor his representative has identified any outstanding medical evidence. 

Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was previously remanded in September 2011 for the Veteran to receive a current VA examination in support of his increased rating claims.  As directed by the September 2011 remand, the Veteran was afforded a VA examination in October 2011.  The Board notes that the examination is adequate as it was predicated on a review of the claims file, as well as a physical examination, and fully addressed the rating criteria that are relevant to rating the Veteran's disabilities on appeal. Therefore, the Board finds that the September 2011 remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The left knee disability consists of both subluxation and osteoarthritis.   Recurrent subluxation of the left knee is currently rated 30 percent under Diagnostic Code 5257.  A separate 10 percent rating for osteoarthritis of the left knee is evaluated under Diagnostic Code 5260 which addresses limitation of flexion.  See 38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261, pertaining to limitation of leg extension, is also of relevance here.  Under that Code section, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  Id.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.

Precedent opinions of the VA's General Counsel  have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
9-2004 (69 Fed. Reg. 59988 (2004)).

On VA examination in September 2006, the Veteran reported that he always uses a brace for walking and that he is unable to walk more than a few yards due to his left knee disability.   He stated that he was able to stand for 15-30 minutes.  He reported instability, giving way, pain, weakness, effusion and subluxation of the left knee.  He described moderate flare-ups of the knee on a weekly basis which caused difficulty walking, standing and climbing stairs.  He indicated that there was inflammation as evidenced by warmth, swelling and tenderness of the knee.  

Physical examination revealed that flexion of the left knee was to 100 degrees with pain beginning at 100 degrees.  Extension was to 0 degrees with pain beginning at 0 degrees.  Passive range of motion was from 0 to 105 degrees with pain beginning at 100 degrees and ending at 0 degrees.  Upon repetitive use, range of motion was from 0 to 90 degrees.  There was no ankylosis of the left knee.  The examiner noted that there was crepitus, tenderness, painful movement and guarding of movement of the left knee.  Instability was noted.  Patellar abnormality was noted with suprapatella tenderness and mild laxity.  No other knee abnormality was noted.  X-rays revealed chrondrocalcinosis with mild left patellar ostephytes.  

On VA examination in December 2009, the Veteran reported that his left knee pain was getting worse and now when he turns over in bed "it pops out."  He reported the following symptoms:  deformity, giving way, instability pain, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation several times a week, repeated effusions, swelling, and tenderness.  He stated that he used a cane, brace or wheelchair for assistance.  

Physical examination of the left knee revealed crepitus, tenderness, pain at rest, anterior/posterior instability, weakness and guarding of movement.  There was grinding and clicks or snaps of the knee.  Anterior/posterior cruciate ligament instability in 30 and 90 degrees of flexion was described as moderate.  Cruciate ligament instability in 90 degrees of flexion was moderate.  Medial/lateral collateral ligament stability in neutral and 30 degrees was described as normal.  Patellar abnormality was described as mild dislocation/subluxation with abnormal tracking.  The examiner was unable to test for meniscus abnormality due to pain but noted that there was a previous history of abnormal meniscus.  Flexion was to 110 degrees.  Extension was to 0 degrees.  After repetitive motion, flexion was to 100 degrees and extension was to 0 degrees.  There was no finding of joint ankylosis.  The examiner noted that the knee was unstable when attempting increased flexion.  X-rays revealed minimal degenerative change of the left knee.  There was no evidence of fracture or dislocation.  The diagnosis was degenerative joint disease of the left knee with laxity.

The Veteran underwent a VA joints Disability Benefits Questionnaire (DBQ) in October 2011.  He reported that his left knee was getting worse and continued to report that when he turned over in bed "it pops out" occasionally.  Physical examination revealed left knee flexion to 110 degrees and extension to 0 degrees.  After repetitive use testing, flexion was to 110 degrees and extension was to 0 degrees.  The examiner noted that the Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  The examiner noted that functional loss of the left knee was manifested by less movement than normal, excess fatigability, pain on movement, swelling, disturbance of locomotion, interference with sitting, standing and weight-bearing, and guarding on motion of the left knee beginning at 0 degrees.  The examiner noted that pain and weakness significantly limit functional ability when the left knee is used over a period of time. Anterior instability was 1+.  Posterior instability was 1+.  Medial/lateral instability was normal.  The Veteran did not have evidence of patellar subluxation.  

VA treatment records dated from 2010 to 2011 document the Veteran's ongoing complaints of left knee pain and discomfort.  

Initially, the Board finds that the current 30 percent rating for recurrent subluxation of the left knee assigned under Diagnostic Code 5257 to be appropriate.  The 30 percent rating, which is the maximum schedular rating for subluxation or lateral instability under Diagnostic Code 5257, is based on a finding of severe subluxation or lateral instability of the right knee.  VA does not define "severe" but requires the Board to evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  The Veteran is referred to as wearing his left knee brace throughout the record. 

As 30 percent, provided for severe instability, is the maximum schedular rating available, there is no provision for a higher rating under Diagnostic Code 5257.  The Veteran's symptoms have been severe during the entire course of this appeal, which is fully compensated by the maximum schedular 30 percent disability rating under Diagnostic Code 5257.

The Board also finds that a rating greater than 10 percent for the service-connected left knee osteoarthritis is not warranted under either Diagnostic Code 5260 or Diagnostic Code 5261.  Flexion of left knee was to 100 degrees with pain and to 90 degrees after repetitive motion on VA examination in September 2006.  On VA examination in December 2009, flexion was to 110 degrees and to 100 degrees after repetitive-use testing.  On VA DBQ examination in October 2011, flexion was to 110 degrees, both before and after repetitive-use testing.  Extension remained at 0 degrees on all three examinations, even after repetitive-use testing.  A 20 percent rating under these codes requires limitation of flexion of the knee to 30 degrees or extension limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. 

As there has never been any evidence of ankylosis, frequent locking or effusion, cartilage removal, or tibia and fibula impairment, consideration of Diagnostic Codes 5256, 5258, 5259, is not appropriate.

Moreover, the medical evidence does not reflect that the Veteran's subjective reports of left knee pain and weakness caused functional loss sufficient to warrant a disability rating in excess of 10 percent.  See 38 C.F.R. § 4.40; DeLuca, supra.  The Veteran's subjective complaints of pain and weakness are adequately addressed by the 10 percent rating presently assigned. 

In summary, the Board finds that a rating in excess of 30 percent for recurrent subluxation of the left knee and rating in excess of 10 percent for osteoarthritis of the left knee is not warranted at any time during the course of the appeal.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the Veteran's service-connected left knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected left knee disabilities throughout the rating period on appeal is contemplated by the rating schedules.  The Veteran's left knee limitation of flexion, sufficiently corresponded to the schedular criteria for the 10 percent evaluation for limitation of knee flexion (Code 5260), which also incorporated various orthopedic factors that limit motion or function of the knee, which include pain and swelling.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  As well, the Veteran has been rated through the appeal period for his recurrent subluxation of the left knee with the maximum rating allowed under Diagnostic Code 5257, which fully recognizes that actual disability of severe instability.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's left knee disabilities, and no referral for an extraschedular rating is required.


ORDER

An increased rating in excess of 30 percent for recurrent subluxation of the left knee is denied.

An increased rating in excess of 10 percent for osteoarthritis of the left knee is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


